DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the after final amendment filed on 04/23/2021.
This action is made non-final due to a new ground of rejection.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
	Claims 12-13, 15, 18-24 and 51-52 have been examined on the merits.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 12-13, 15, 18-24 and 51-52 are provisionally rejected under the judicially created doctrine of obviousness-type double patent as being unpatentable over claims 1-2, 5, 7, 9 and 11-13 of copending Application No. 14/609,907 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for improving cognitive function, including executive function, by administering an extract of a spearmint plant of the Lamiaceae family which can contain rosmarinic acid.  Thus, the current claims are anticipated by the claims reference application despite some differences in scope between the two sets of claims. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

	Claims 12-13, 15, 18-24 and 51-52 are provisionally rejected under the judicially created doctrine of obviousness-type double patent as being unpatentable over claims 1-2, 4-6 and 9-23 of copending Application No. 13/962,609 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for improving cognitive function, including executive function, by administering an extract of a spearmint plant of 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

	Claims 12-13, 15, 18-24 and 51-52 are provisionally rejected under the judicially created doctrine of obviousness-type double patent as being unpatentable over claims 1 and 4-9 of copending Application No. 15/730,446 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for improving cognitive function, including executive function, by administering an extract of a spearmint plant of the Lamiaceae family which can contain rosmarinic acid.  Thus, the current claims are anticipated by the claims reference application despite some differences in scope between the two sets of claims. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/Examiner, Art Unit 1655               

/MICHAEL BARKER/Primary Examiner, Art Unit 1655